                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ROY SOUTHALL                                                                           PLAINTIFF

v.                             Case No: 5:18-cv-00036 KGB-PSH

GLENDA WRIGHT                                                                       DEFENDANT


                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 5). No objections have been filed, and the

time for filing objections has passed. After careful consideration, the Court concludes that the

Proposed Findings and Recommendation should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects. Accordingly, the Court dismisses without prejudice

plaintiff Roy Southall’s complaint for failure to state a claim upon which relief may be granted.

(Dkt. No. 2). The Court further concludes that dismissal of this action counts as a “strike” within

the meaning of 28 U.S.C. § 1915(g). Finally, the Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from this Order would not be taken in good faith.

       It is so ordered, this the 11th day of February, 2019.



                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
